         Case 1:17-cv-10432-DJC Document 156 Filed 01/22/19 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD
                          Plaintiff(s)

                v.                                           CIVIL ACTION NO.17-10432-DJC


THE WOODS HOLE, MARTHA'S
VINEYARD and NANTUCKET
STEAMSHIP AUTHORITY
                  Defendant(s)


                                         JUDGMENT IN A CIVIL CASE

CASPER, D.J.



X      Jury Verdict. This action came before the court for a trial by jury. The issues have been tried and the jury
       has rendered its verdict.


G      Decision by the Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED


       Judgment for the Plaintiff in the amount of Two Hundred Twenty Five Thousand Dollars ($225,000).




                                                             Robert M. Farrell, Clerk


Dated: January 22, 2019                                         /s/ Lisa M. Hourihan
                                                             ( By ) Deputy Clerk
